DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner’s amendment was given in an interview with Nitin Joshi on 04/15/2022.
	The application has been amended as follows: 
	In the claims:
	Claim 1:  A radio frequency (RF) coil assembly for a magnetic resonance imaging (MRI) system, comprising: 
a central RF coil array including a first plurality of RF coils configured to cover a neck of a subject to be imaged; 
an upper RF coil array including a second plurality of RF coils extending upward from the central RF coil array and configured to cover a lower head region of the subject; and 
a lower RF coil array including a third plurality of RF coils extending downward from the central RF coil array and configured to cover an upper shoulder region of the subject, 
wherein each RF coil of the first, second, and third pluralities of RF coils comprises a loop portion comprising two distributed capacitance wire conductors encapsulated and separated by a dielectric material; 
wherein: 
the first plurality of RF coils are distributed along a central longitudinal axis of a first substrate 



the second plurality of RF coils comprises coils coupled along a first edge of a second substrate and coils coupled along a first edge of a third substrate;
the third plurality of RF coils comprises coils coupled along a second edge of the second substrate and coils coupled along a second edge of the third substrate; 
wherein each RF coil of the second plurality of RF coils contacts the respective second or third substrate section only along a small portion of the loop portion of that RF coil, and a majority portion of the loop portion does not contact the respective second or third substrate section; and
wherein the first substrate, the second substrate and the third substrate are stacked upon each other. 

Claim 4: The RF coil assembly of claim 1, wherein the RF coils of the first plurality of RF coils are distributed along the first substrate wherein the RF coils of the second plurality of RF coils are distributed along the first edge of the second substrate and first edge of the third substrate in an overlapping manner, and the RF coils of the third plurality of RF coils are distributed along the second edge of the second substrate and the second edge of the third substrate in an overlapping manner.

Claim 7: The RF coil assembly of claim 1, wherein:
when the RF coil assembly is in a first, flat configuration, the first substrate 
when the RF coil assembly is in a second, imaging configuration, the first substrate first substrate first substrate 
	
Claim 22: The RF coil assembly of claim 1, wherein the stacked first substrate, the second substrate and the third substrate form a three-layer structure.
	
Claims 11-20 and claims 23-24 canceled. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the claims in combination with the examiner’s amendments to claims 1, 4, 7, and 22 have overcome the rejections of the previous office action. Claims 1-2, 4-10, and 21-22 are allowed. Claims 11-20 and claims 23-24 are canceled. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.A.R./Examiner, Art Unit 3793             

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791